Exhibit 10.3

 

iFRESH INC.

 

October __, 2018

 

iFresh Inc.

2-39 54th Avenue

Long Island City, New York, 11101

Telephone: [        ] Facsimile: [        ] Attention: [        ] E-mail:
[        ]

 

Re: iFresh Inc. - Lock-Up Agreement

 

Dear Sirs:

 

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
October 19, 2018 by and among iFresh Inc. (the “Company”) and the investors
party thereto (the “Buyers”), with respect to the issuance of (i) shares of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and (ii) warrants, which are exercisable to purchase shares of Common Stock.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

In order to induce the Buyers to enter into the Securities Purchase Agreement,
the undersigned agrees that, commencing on the date hereof and ending on the
sixty day anniversary of the Closing Date (the “Lock-Up Period”), the
undersigned will not, and will cause all affiliates (as defined in Rule 144
promulgated under the 1933 Act) of the undersigned or any person in privity with
the undersigned or any affiliate of the undersigned not to, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase, make any short sale or otherwise dispose of or agree to dispose of,
directly or indirectly, any shares of Common Stock or Common Stock Equivalents,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder with respect to any shares of
Common Stock or Common Stock Equivalents owned directly by the undersigned
(including holding as a custodian) or with respect to which the undersigned has
beneficial ownership within the rules and regulations of the Securities and
Exchange Commission (collectively, the “Undersigned’s Shares”), or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of the Undersigned’s
Shares, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of shares of Common Stock or other securities, in cash or
otherwise, (iii) make any demand for or exercise any right or cause to be filed
a registration statement, including any amendments thereto, with respect to the
registration of any shares of Common Stock or Common Stock Equivalents or (iv)
publicly disclose the intention to do any of the foregoing.

 



 

 

 

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value. For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent (the
“Transfer Agent”) and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.

 

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Securities Purchase Agreement and that the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Lock-Up
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Securities Purchase Agreement.

 

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

[Remainder of page intentionally left blank]

 



2

 

 

  Very truly yours,           Exact Name of Shareholder           Authorized
Signature           Title

 

Agreed to and Acknowledged:

 

iFRESH INC.         By:       Name:       Title:  

 



3

 